DETAILED ACTION
This office action is in response to the communication filed on 11/13/2020.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All objections and rejections not set forth below have been withdrawn.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purpura (US Patent Number 6,421,768) and further in view of Xia (US Patent Application Publication Number 2004/0268152).


Regarding claims 1, 10, and 19, Purpura disclosed a method for authenticating a client to multiple server resources each with a standalone authentication system, the method comprising: initiating a login session with a first standalone authentication system of a primary one of the multiple server resources (Purpura Col. 3 Lines 27-36 and Col. 7 Lines 6-21); transmitting a first set of credentials (authentication information) from the client to the first standalone authentication system (Purpura Col. 3 Lines 27-36 and Col. 7 Lines 6-21); validating the client by the first standalone authentication system based upon the first set of login credentials (Purpura Col. 3 Lines 37-59 and Col. 7 Lines 6-21); storing on the client a token received from the first standalone authentication system (Purpura Col. 4 Lines 43-44 and Col. 1 Lines 32-35); transmitting the token to a secondary one of the multiple server resources (Purpura Col. 4 Lines 7-15 and Line 43 – Col. 5 Line 2); and validating the client by a second standalone authentication system of the secondary one of the multiple server resources based upon the transmitted token (Purpura Col. 3 Lines 49-59, and Col. 4 Lines 4-15 and Line 43 – Col. 5 Line 2).  
However, Purpura did not teach also transmitting a second set of login credentials, wherein the second set of login credentials is transmitted outside the token and exists on the client prior to the client transmitting the first set of credentials to the first standalone authentication system, or that the validating is also based upon the second set of login credentials.
Xia taught a system for client authentication which involved a first authentication system issuing a token to a client after authenticating the client, and the client using the token to authenticate to a second authentication system.  Xia taught in this system also transmitting a 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Xia in the token authentication system of Purpura by also having the devices authenticate each other via SSL handshaking using their digital certificates.  This would have been obvious because the person having ordinary skill in the art would have been motivated to prevent interception and injection of data communicated between the client and servers and ensure that the client devices are authorized to communicate with the servers. 

Regarding claims 2, 11, and 20, Purpura and Xia taught that the token and the second set of login credentials are transmitted in separate transmissions (Xia Paragraphs 0039-0045). 
Regarding claims 3 and 12, Purpura and Xia taught that the token includes an account identifier associated with a user account on the primary one and the secondary one of the multiple server resources (Purpura Col. 3 Lines 37-59). 
Regarding claims 4 and 13, Purpura and Xia taught that the second set of login credentials is a digital certificate (Xia Figs. 2-3 and Paragraphs 0008-0012, 0039-0045).
Regarding claims 5 and 14, Purpura and Xia taught that the digital certificate is stored on the client (Xia Paragraph 0011).

Regarding claims 7 and 16, Purpura and Xia taught that the digital certificate is associated with a complementary client application of the second standalone authentication system of the secondary one of the multiple server resources (Xia Figs. 2-3 and Paragraphs 0008-0012, 0039-0045).  
Regarding claims 8 and 17, Purpura and Xia taught that the digital certificate is associated with a client application independent of the second standalone authentication system of the secondary one of the multiple server resources (Xia Figs. 2-3 and Paragraphs 0008-0012, 0039-0045).
Regarding claims 9 and 18, Purpura and Xia taught receiving the second set of login credentials on the primary one of the multiple server resources (Xia Figs. 2-3 and Paragraphs 0008-0012, 0039-0045); wherein: validating the client to the primary one of the multiple server resources is further based upon the second set of login credentials (Xia Figs. 2-3 and Paragraphs 0008-0012, 0039-0045); and transmitting the token is in response to a successful validation of the second set of login credentials (Xia Figs. 2-3 and Paragraphs 0008-0012, 0039-0045).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,288,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims essentially anticipate the instant claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,613,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims essentially anticipate the instant claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,382,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims essentially anticipate the instant claims.
Conclusion
Claims 1-20 have been rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.